 Case 2:21-cv-11752-GCS-DRG ECF No. 2, PageID.11 Filed 08/05/21 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


JOHN MURPHY #187711,

            Petitioner,
                                                 Case No. 2:21-cv-11752
      v.                                         Hon. George Caram Steeh

MICHELE FLOYD,

         Respondent.
____________________________/

         ORDER TRANSFERRING SUCCESSIVE PETITION
            FOR WRIT OF HABEAS CORPUS TO THE
   UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT

      Michigan prisoner John Murphy is serving a prison sentence for his

1991 Wayne Circuit Court jury trial conviction of armed robbery and

commission of a felony with a firearm. Murphy filed this petition for writ of

habeas corpus, claiming that he was unconstitutionally sentenced based on

inaccurate information. Because Murphy filed a prior habeas petition that

was dismissed under the statute of limitations, this successive habeas

petition must be transferred to the Sixth Circuit.

      The Court previously summarized the relevant procedural history:

             This case arises as a result of an armed robbery that
      occurred on February 1, 1991, in Detroit, Michigan. Petitioner's
      trial began on August 13, 1991, and he was convicted three days
      later.
                                      -1-
 Case 2:21-cv-11752-GCS-DRG ECF No. 2, PageID.12 Filed 08/05/21 Page 2 of 4




            Following sentencing, on June 29, 1993, Petitioner filed an
     appeal of right in the Michigan Court of Appeals, challenging his
     convictions based on an alleged violation of his Sixth
     Amendment right to be present at every stage of his trial.
     Petitioner then substituted his appellate counsel. His new
     appellate counsel filed a supplemental claim of appeal on June
     28, 1994, raising two new issues: that the trial court erred in its
     jury instructions regarding the lesser included offense; and that
     the sentence was excessive in light of the guidelines.

            On February 3, 1995, Petitioner filed a motion in the
     Michigan Court of Appeals, requesting permission to file a
     second supplemental claim of appeal, alleging that both pretrial
     identifications of Petitioner were deceptive and unfair. On March
     27, 1995, the court of appeals denied the motion and affirmed
     Petitioner's conviction. People v. Murphy, No. 156080 (Mich. Ct.
     App. Mar. 27, 1995). Petitioner then filed an application for leave
     to appeal that decision in the Michigan Supreme Court, which
     was denied on November 29, 1995. People v. Murphy, 450 Mich.
     932, 543 N.W.2d 318 (Mich. 1995).

            Petitioner filed a post-conviction motion in the trial court on
     July 26, 2005, 2Link to the text of the note alleging that (1) the
     trial court erred in sentencing, and (2) trial counsel was
     ineffective for failing to suppress the pretrial identifications and
     for failing to produce alibi witnesses. On February 1, 2006, the
     trial court denied the motion. People v. Murphy, No. XX-XXXXXXX
     (Wayne County Cir. Ct. Feb. 1, 2006). Petitioner filed an
     application for leave to appeal that decision in the Michigan Court
     of Appeals, which was denied. People v. Murphy, No. 276916
     (Mich. Ct. App. June 19, 2007). Petitioner then filed an
     application for leave to appeal to the Michigan Supreme Court,
     which was denied on November 29, 2007. People v. Murphy, 480
     Mich. 954, 741 N.W.2d 307 (Mich. 2007). On July 2, 2009,
     Petitioner filed [his first] habeas petition.

Murphy v. Harry, No. 09-12607, 2010 U.S. Dist. LEXIS 7258, 2010 WL

436454, *2-5) (E.D. Mich. Jan. 28, 2010).
                                      -2-
 Case 2:21-cv-11752-GCS-DRG ECF No. 2, PageID.13 Filed 08/05/21 Page 3 of 4




      Murphy’s first federal habeas petition claimed that he was actually

innocent of the offenses, that his trial counsel was ineffective, and that he

had cause for failing to raise his claims on direct appeal. id., *5. The

petition was dismissed because it was filed after expiration of the statute of

limitations, and Murphy failed to demonstrate entitlement to equitable

tolling. Id., *5-13.

      Murphy’s present petition constitutes a second or successive petition

for a writ of habeas corpus. See In re Cook, 215 F.3d 606, 608 (6th Cir.

2000) (dismissal of habeas petition on the ground of untimeliness is a

determination “on the merits” for purposes of the successive petition rule).

Under the provisions of the Antiterrorism and Effective Death Penalty Act of

1996, an individual seeking to file a second or successive habeas petition

must first ask the appropriate court of appeals for an order authorizing the

district court to consider the petition. See 28 U.S.C. § 2244(b)(3)(A); Burton

v. Stewart, 549 U.S. 147, 152 (2007); Stewart v. Martinez-Villareal, 523

U.S. 637, 641 (1998); In re Stansell, 828 F.3d 412, 413 (6th Cir. 2016).

      Federal district courts lack jurisdiction to consider successive habeas

petitions absent preauthorization from the court of appeals. Franklin v.

Jenkins, 839 F.3d 465, 473 (6th Cir. 2016) (citing 28 U.S.C. § 2244(b)(3));

Felker v. Turpin, 518 U.S. 651, 664 (1996). When a habeas petitioner files


                                      -3-
 Case 2:21-cv-11752-GCS-DRG ECF No. 2, PageID.14 Filed 08/05/21 Page 4 of 4




a second or successive habeas petition in the district court without

preauthorization, the district court must transfer the case to the court of

appeals. See 28 U.S.C. § 1631; Sims v. Terbush, 111 F.3d 45, 47 (6th Cir.

1997).

      Accordingly, the Clerk of Court is ordered to transfer the habeas

petition to the United States Court of Appeals for the Sixth Circuit pursuant

to Sims and 28 U.S.C. § 1631.

      SO ORDERED.

Dated: August 5, 2021

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                August 5, 2021, by electronic and/or ordinary mail and also on
                 John Murphy #187711, Cooper Street Correctional Facility,
                          3100 Cooper Street, Jackson, MI 49201.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -4-
